— Judgment, Supreme Court, Bronx County (Lawrence H. Bernstein, J.), rendered October 17, 2005, convicting defendant, upon his plea of guilty, of six counts of robbery in the first degree, and sentencing him to an aggregate term of six years, unanimously affirmed.
The imposition of mandatory surcharges and fees by way of court documents, but without mention in the court’s oral pronouncement of sentence, was lawful (People v Guerrero, 12 NY3d 45 [2009]). Concur — Andrias, J.P., Nardelli, Sweeny, DeGrasse and Freedman, JJ.